Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-20 are currently pending. Claims 1, 5, 8 and 9 have been amended by Applicants’ amendment filed 04-18-2022. No claims have been added or canceled by Applicants’ amendment filed 04-18-2022.

Applicant's election without traverse of Group I, claims 1-12, directed to a system for determining an effect of a non-uniform electric field on a dielectric particle; and the election of Species without traverse as follows: 
Species (A): wherein the computer is programmed to communicate with the function generator to provide a start frequency (instant claim 5); and
Species (B): wherein the computer is further programmed to generate a spectrum of velocity as a function of frequency (instant claim 8); in the reply filed on December 20, 2021 was previously acknowledged.  

Claims 13-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2-4, 6, 7, 11 and 12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  

The restriction requirement is still deemed proper and is therefore made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1, 5 and 8-10 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed January 28, 2019 claims the benefit of US Provisional Patent Application No. 62/622,508, filed January 26, 2018.

Amendment to the Specification
The substitute specification filed April 18, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 18, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 101
The rejection of claims 1, 5 and 8-10 is withdrawn under 35 U.S.C. 101 because the claimed invention is not directed to system and, thus, is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The system of claim 1 is interpreted to comprise: (i) a computer; (ii) a pair of electrodes; (iii) a function generator in communication with the computer and the pair of electrodes, wherein the function generator can change frequency in a range between 10kHz and 3200kHz; (iv) a camera in communication with a microscope and the computer; and (v) a computer program to generate one or more spectrums.

Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the term “for generating a non-uniform electric field” as recited in claim 1 does not refer to an intended use, but instead requires a pair of electrodes to be of suitable construction as to facilitate the generation of a non-uniform electric field (Applicant Remarks, pg. 8, last full paragraph).
Regarding (a), MPEP 2173.05(g) states that “Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)”.  Applicant’s assertion that the term “for generating a non-uniform electric field” as recited in claim 1 does not refer to an intended use, but instead requires the pair of electrodes to be of suitable construction as to facilitate the generation of a non-uniform electric field, is not persuasive. The Examiner respectfully notes that the structure of the pair of electrodes and/or their relative location in the system, is not recited in instant claim 1. Moreover, no “non-uniform electric field” is, in fact, generated and/or present. Additionally, it is wholly unclear as to what structural features of the pair of electrodes would be encompassed by “a suitable construction”, wherein the pair of electrodes ‘facilitates the generation of a non-uniform electric field’ (e.g., are the electrodes rod electrodes; plate electrodes; 3D electrodes; planar electrodes; stacked electrodes; in parallel; electrodes made of platinum, zinc, gold, carbon, etc.). Thus, the term does not impart specific structural features for the pair of unspecified electrodes as recited in instant claim 1 “for generating a non-uniform electric field”.

Drawing Objection
(1)	The objection to the drawings is maintained as failing to comply with 37 CFR 1.84(p)(5) because the drawings filed April 18, 2022 include the following reference characters not mentioned or identified in 
the description filed 01-28-2019: 
Figure 1 illustrates reference signs 12, 14, 30 and 32; however, because the Specification filed 04-18-2022 has not been entered, these features are not identified in the drawing or in the as-filed Specification. 
Figure 2 illustrates reference signs 12, 14, 34, 36 and 38; however, because the Specification filed 04-18-2022 has not been entered, these features are not identified in the drawing or in the as-filed Specification. 
Figures 3A and 3B illustrate reference signs 10, 12a, 14a, 16, 20, 22 and 24; however, because the Specification filed 04-18-2022 has not been entered, these features are not identified in the drawing or in the as-filed Specification. 
Figures 5A-D are newly objected to because they illustrate reference signs 12a and 14a; however, these features are not identified in the drawings or in the as-filed Specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


(2)	The objection to the drawings filed 04-18-2022 is maintained as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description filed 01-28-2019: the description of Figure 5A-D in the as-filed Specification indicates that the drawing reference to Figures 2C and 2D (See; as-filed Specification, paragraph [0042]); however, no Figures 2C and 2D is represented in instant Figure 5A-D. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 5 and 8-10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “to generate one or more spectrums including a characteristic of the dielectric particle” in lines 14-15 because it is unclear whether the computer is programmed to generate one or more spectra, wherein the one or more spectra includes a characteristic of the dielectric particle; and/or whether the computer is programmed to generate one or more spectra, and a characteristic of the dielectric particle and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “characteristic” in line 15 because it is unclear what “characteristic” the computer is programmed to generate, and/or what “characteristic” is present  within the one or more spectra, and whether the term refers to physical characteristics (e.g., molecular weight, melting point, color, charge, composition, crystal structure, etc.); whether the term refers to chemical characteristics (e.g., reactivity, solubility, half-life, velocity, etc.); and/or whether the term “characteristic” refers to some other characteristic and, thus, the metes and bounds of the claim cannot be determined.
Claim 5 is indefinite for the recitation of the term “the computer is programmed to communicate with the function generator to provide a start frequency” in lines 1-2; and the term “the computer is programmed to change automatically to another frequency” in lines 4-5 because claim 1, line 14 indicates that the computer is programmed to “generate one or more spectrums”, such that it is unclear what the computer is programmed to accomplish, including whether the computer is further programmed to provide a start frequency and/or to change a frequency automatically; and/or whether a separate computer or separate device is programmed to carry out the functions as recited and, thus, the metes and bounds of the claim cannot be determined.
Claim 9 recites is indefinite for the recitation of the term “wherein the computer is configured to compare the spectrum of velocity as a function of frequency to a standard curve or a second spectrum of velocity as a function of frequencies for a second dielectric particle” in lines 1-3 because claim 9 depends from claims 1, 5 and 8, such that claims 1, 5 and 8 do not recite that the computer is programmed to compare spectra; the generation of a standard curve; and/or that the system comprises a second dielectric particle. Moreover, the information provided by the “standard curve” for a second dielectric particle is completely unknown (e.g., a standard curve of inhibition such as IC50, solubility, velocity, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “wherein the standard curve or the second spectrum is for a known biomarker of interest” in lines 1-2 because claims 1, 5, 8 and 9 do not recite the presence of biomarkers; it is unclear what information is provided in a ‘standard curve of a known biomarker of interest’, such that it is compared to a spectrum of velocity as a function of frequency for a second dielectric particle (e.g., a standard curve of inhibition such as IC50, solubility, velocity, etc.); and/or what is determined by comparing the spectrum of velocity as a function of frequency to an unidentified ‘standard curve of a known biomarker of interest’ and, thus, the metes and bounds of the claim cannot be determined.
Claim 8 is indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments filed 04-18-2022.

(1)	The rejection of claims 1, 5 and 8-10 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Golan et al. (US Patent Application Publication No. 20090314644, published December 24, 2009) as evidenced by Keysight (Keysight Technologies, 2015, 1-5).
Regarding claims 1, 5 and 8-10, Golan et al. teach a device for manipulating an object present in a fluid by electro-kinetics, wherein the device comprises a substrate forming a flow chamber, and a plurality of electrically biasable electrode structures and at least one electrically floating electrode (interpreted as a system; and a pair of electrodes, claim 1) (Abstract). Golan et al. teach that in dielectrophoresis, particle motion is produced by the interaction between the non-uniform electric field and the dielectric polarization components induced in the particle and in the surrounding fluid medium by the field (interpreted as a dielectric particle; and non-uniform electric field, claim 1) (paragraph [0004], lines 9-12). Golan et al. teach that dielectrophoretic forces are generated by either conventional dielectrophoresis (cDEP), or by traveling-wave dielectrophoresis (twDEP), wherein classic dielectrophoresis refers to motion arising from non-uniform distribution in the magnitude of the direct-current (DC) or alternating-current (AC) electric field (interpreted as DPE) (paragraph [0006]). Golan et al. teach that non-uniform electric fields required for the implementation of dielectrophoresis are typically generated by microelectrodes connected via electrical contacts to an AC or DC power source, which are two major techniques for generating non-uniform electric fields (interpreted as a pair of electrodes; and function generators for generating a non-uniform electric field, claim 1c) (paragraph [0007]). Golan et al. teach that implementation of the present invention involves performing or completing selected tasks or steps manually, automatically, or a combination thereof including wherein several selected steps can be implemented by hardware or by software on any operating system of any firmware or a combination thereof such as, for example, as hardware, selected steps can be implemented as a chip or a circuit; and that as software the selected steps can be implemented as a plurality of software instructions being executed by a computer using any suitable operating system, such that selected steps of the method and system can be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions including computer simulation results as shown in Figures 6a-8h that correspond to model devices of Figures 5a-5d (interpreted as a computer programmed to carry out steps such as capturing images, providing a frequency, communicate with a function generator, generate a velocity; interpreting Figures 6a-8h as including one or more spectra; and comparing a spectrum of velocity with a standard curve or second spectrum, claims 1, 5 and 8-10) (paragraphs [0046]; [0056]; and Figures 6a-8h). Golan et al. teach a microfluidic device 10 can be used in medical diagnostics, such as for processing a volume of sample from a subject (e.g., a droplet of blood), such that the sample and/or other small volumes of fluids containing analytes can be moved by electrokinetics (e.g., dielectrophoresis) from reservoirs or other receiving chambers through microchannels of the microfluidic device to one or more reaction or association chambers so as to determine whether the sample contains one or more target molecules of interest including DNA from a pathogen (interpreted as associated with a biomarker of interest, claim 10) (paragraph [0094]). Golan et al. teach that the devices were contacted by the sample and a voltage was applied to the biasable electrodes; and that erythrocyte motion was visually recorded with a Nikon microscope equipped with a high resolution CCD camera; digital output from the camera was routed to a computer with a National Instruments IMAQ PCI 1411 video capture card, such that LabVIEW 7.1 software (National Instruments) was used for controlling the recording parameters; and AC voltage was applied to the electrodes from an Agilent HP33220A function generator, while waveforms were monitored with a Tektronix TDS 1002-60 MHz oscilloscope (interpreted as a system; computer; a pair of electrodes for generating a non-uniform electric field; function generator in communication with the computer and electrodes; a camera in communication with a microscope and computer for capturing images; an oscilloscope also as a computer that generates images, and as computer programmed to detect changes between images, claim 1) (paragraphs [0152]-[0153]), wherein it is known that the Agilent 33220A function generator can generate variable edge-time pulses up to 5 MHz; and it can be used to generate complex custom waveforms as evidenced by Keysight (pg. 2, col 2, first and second full paragraph). Golan et al. teach that Figure 1 illustrates the simplest configuration, device 10 for manipulating an object present in a fluid, wherein device 10 comprises substrate 12 forming a flow chamber, and a plurality of electrically biasable electrode structures 16, and one or more floating electrode structures 18 (interpreted as a pair of electrodes) (paragraphs [0068]; [00072]; and Figure 1).
Golan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that Golan fails to disclose (i) a function generator for changing the frequency of a non-uniform electric field to affect a change in the position of a dielectric particle, or (ii) a computer that generates one or more spectrums based on a series of images because Golan is silent with respect to manipulating the frequency of a non-uniform electric field as a means to alter DEP force and direction, and effectuate a change in position of a dielectric particle and/or that the generator manipulates the frequency within the specified frequency range as recited (Applicant Remarks, pg. 19, entire page); and (b) Golan does not teach the use of a camera to capture a series of images which reflect a change in position of the erythrocyte due to a change in DEP forces within the electric field; or the generation of one or more spectra based on, at least in part, on the series of images (Applicant Remarks, pg. 20, first full paragraph).
Regarding (a), As indicated supra, the system of claim 1 is interpreted by the Examiner to comprise: (i) a computer; (ii) a pair of electrodes; (iii) a function generator in communication with the computer and the electrodes, wherein the function generator can change frequency in a range between 10kHz and 3200kHz; (iv) a camera in communication with a microscope and the computer; and (v) a computer program to generate one or more spectrums. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). MPEP 2112.01(I) indicates that: 
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

Moreover, in accordance with MPEP 2114(II): 
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Furthermore, MPEP 2114 and 2115 state: 

A statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) (underline added).

Applicant’s assertion that Golan fails to disclose (i) a function generator for changing the frequency of a non-uniform electric field to affect a change in the position of a dielectric particle, or (ii) a computer that generates one or more spectrums based on a series of images because Golan is silent with respect to manipulating the frequency of a non-uniform electric field as a means to alter DEP force and direction, and effectuate a change in position of a dielectric particle; computer programs; and/or that the generator manipulates the frequency within the specified frequency range as recited, is not persuasive. As an initial matter, Applicant is reminded that the claims are directed to a system (as indicated supra), and not to a process of using the system (e.g., generating, reflecting, producing an image, effecting a change, etc.). The Examiner contends that Golan et al. is silent with respect to “manipulating the frequency of a non-uniform electric field” because these are limitations from the Specification that are not read into the claims. Because the claims are directed to a system, instant claim 1 does not recite process steps such as: manipulating the frequency of a non-uniform electric field; a DEP force; altering a DEP force and direction to effectuate a change in the position of a dielectric particle; the presence of a dielectric particle; generating images; capturing a series of images and/or generating one or more spectrums. Moreover, the Examiner respectfully points out that instant claim 1 is very broadly recited, and that no specific computer, computer program, pair of electrodes, camera, function generator, microscope, time intervals, images, spectra, characteristics, non-uniform electric field, and/or how each component is related/located relative one to another is recited in instant claim 1. Furthermore, Golan et al. teach:
(i)	a plurality of software instructions implemented by a computer using any suitable operating system including computer simulations as shown in Figures 6a-8h (interpreted as a computer that is programmed to generate one or more spectra including a characteristic as shown in Figures 6a-8h);
(ii)	that dielectrophoretic forces are generated by either conventional dielectrophoresis (cDEP), or by traveling-wave dielectrophoresis (twDEP), wherein classic dielectrophoresis refers to motion arising from non-uniform distribution in the magnitude of the direct-current (DC) or alternating-current (AC) electric field (interpreted as function generators for generating a non-uniform electric field);
(iii)	that Figure 1 illustrates device 10 for manipulating an object present in a fluid, wherein device 10 comprises substrate 12 forming a flow chamber, and a plurality of electrically biasable electrode structures 16, and one or more floating electrode structures 18 (interpreted as a pair of electrodes for generating a non-uniform electric field); and
(iv)	that erythrocyte motion was visually recorded with a Nikon VM Lens adapter on a Nikon SMZ800 microscope equipped with a Sony SSC-M370CE CCD camera, wherein digital output was routed to a computer with a video capture card; and that AC voltage was applied to the electrodes from an Agilent HP33220A function generator, while waveforms were monitored with a Tektronix TDS 1002-60 MHz oscilloscope, wherein it is known that the Agilent 33220A function generator can generate variable edge-time pulses up to 5 MHz; and it can be used to generate complex custom waveforms as evidenced by Keysight (interpreted as a camera in communication with a microscope to capture a series of images; a computer programmed to generate spectra; also interpreting an oscilloscope as a computer programmed to generate spectra based on a series of images; and an Agilent function generator for changing the frequency, and to generate a non-uniform electric field).
The claimed and prior art products are identical or substantially identical in structure or composition, such that a prima facie case of either anticipation has been established. Golan et al. clearly teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that limitations from the Specification are not read into the claims; what is not recited in instant claim 1; that the claims are directed to a system, and not to a method of using the system; that Apparatus claims cover what a device is, not what a device does; that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference; and that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Thus, Applicant’s assertion that Golan does not teach the use of a camera to capture a series of images which reflect a change in position of the erythrocyte due to a change in DEP forces within the electric field; or the generation of one or more spectra based on, at least in part, on the series of images, is not found persuasive. As discussed supra, instant claim 1 does not recite the presence of a dielectric particle in the system; altering DEP force and direction; computer programs; effectuating a change in position of the dielectric particle; generating images; capturing a series of images that reflect a change in the position of the erythrocyte, etc. As noted supra, Golan et al. teach:
(i)	erythrocyte motion was visually recorded with a Nikon VM Lens adapter on a Nikon SMZ800 microscope equipped with a Sony SSC-M370CE CCD camera, wherein digital output was routed to a computer with a video capture card (interpreted as a camera to capture a series of images). 
Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 1, 5 and 8-10 is maintained under 35 U.S.C. 102(a1) as being anticipated by Tsai et al. (Electrophoresis, 2011, 32, 1337-1347) as evidenced by Tektronix (Tektronix, 2013, 1-22).
Regarding claims 1, 5 and 8-10, Tsai et al. teach a microfluidic system that can transport, concentrate, and capture particles in a controllable droplet by dielectrophoresis (DEP), which is a phenomenon in which a force is exerted on a dielectric particle when it is subjected to a non-uniform electric field, is used to manipulate particles; and that liquid dielectrophoresis (LDEP) is a phenomenon in which a liquid moves toward regions of high electric field strength under a non-uniform electric field, is used to manipulate the fluid, wherein a set of microwell electrodes is used to capture a bead using DEP force (interpreted as a dielectric particle; a pair of electrodes; and a non-uniform field, claim 1) (Abstract). Tsai et al. teach that the basic structure of a LDEP device consists of a pair of coplanar electrodes coated with a dielectric layer (interpreted as a pair of electrodes) (pg. 1338, col 1; first partial paragraph, lines 30-32). Tsai et al. teach in Figure 5, a flowchart of the experiment (pg. 1343, col 1, Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    214
    436
    media_image1.png
    Greyscale

Figure 5
Tsai et al. teach in Figure 5 that the experimental setup consisted of a microscope with a camera, an image analysis system (PC with Upmost) (interpreted as a computer programmed to detect changes); a control circuit; a function generator (Tektronix, AFG3022); a power amplifier, and an oscilloscope (Tektronix, TDS 2014B), wherein the electric signal generated by a function generator was fed through a power amplifier (A.A. LAB SYSTEMS, A-304); and an oscilloscope; and two kinds of signals enter the device via the control circuit, such that one signal is the AC signal at a frequency of 5 MHz from the function generator to the microwell, and the other signal is the amplified AC signal at a frequency of 100 kHz from the function generator via the power amplifier for the electrode with a DEP gap and the cutting electrodes, such that a water droplet with 10-mm polystyrene microparticles was placed on the device by a pipette and the microscope acquired an optical image, which was analyzed using the image analysis system (interpreted as a system comprising: a computer; a pair of electrodes; a function generator; a camera in communication to a microscope; interpreting function generator for generating, and in communication with a computer; also interpreting the oscilloscope as a computer programed to generate images; and DEP, claim 1) (pg. 1343, col 2, first full paragraph), wherein the Tektronix AFG31000 Series is a high-performance AFG with built-in arbitrary waveform generation, real-time waveform monitoring, and the largest touchscreen on the market, which provides advanced waveform generation and programming capabilities as evidenced by Tektronix (pg. 1, col 1, first full paragraph). Tsai et al. teach in Figure 6A, a spectrum indicating the relationship between DEP force compared to the width of the DEP gap, wherein four DEP gap sizes are simulated; while Figures 7A-B illustrates a comparison of nDEP force in the center of the microwell (interpreted as a computer programmed to generate one or more spectra) (pg. 1343, Figure 6; pg. 1344, Figure 7).
Tsai et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that Tsai fails to disclose (i) a function generator for changing the frequency of a non-uniform electric field to affect a change in the position of a dielectric particle, or (ii) a computer that generates one or more spectrums based on a series of images because Tsai is silent with respect to manipulating the frequency of a non-uniform electric field as a means to alter DEP force and direction, and effectuate a change in position of a dielectric particle and/or that the generator manipulates the frequency within the specified frequency range as recited (Applicant Remarks, pg. 19, entire page; and pg. 21, first full paragraph); and (b) Applicant submits that due to the limited number of frequencies applied, the function generator of Tsai is incapable of generating data sufficient to generate the spectrums illustrated in Figure 4, 6-9, 14-20, and 23 of the as-filed drawings (Applicant Remarks, pg. 20, last partial paragraph, lines 11-13).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that limitations from the Specification are not read into the claims; what is (and is not) recited in instant claim 1; that the claims are directed to a system, and not to a method of using the system; that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference; and that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Applicant’s assertion that Tsai fails to disclose (i) the use of a function generator for changing the frequency of a non-uniform electric field by a pair of electrodes to affect a change in the position of a dielectric particle, and (ii) a computer that generates one or more spectrums based on a series of images, is not found persuasive for the reasons discussed supra. As previously noted, instant claim 1 is broadly recited such that no specific computer, pair of electrodes, non-uniform electric field, camera, function generator, microscope, computer program, images, time intervals, spectra, characteristics, dielectric particle, and/or how each component is related/located relative one to another is recited in instant claim 1. Moreover, Tsai et al. teach:
(i)	Figure 5 illustrates the experimental setup consisted of a microscope with a camera, an image analysis system (PC with Upmost) (interpreted as a computer programmed to detect changes); a control circuit; a function generator (Tektronix, AFG3022); a power amplifier, and an oscilloscope (Tektronix, TDS 2014B), such that optical images are acquired (interpreted as a function generator for changing frequency of a non-uniform electric field, and in communication with a computer; and also interpreting the oscilloscope as a computer programed to generate images), wherein it is noted that Tsai et al. and Applicant conduct experiments using the same function generator (e.g., the Tektronix AFG series) (See; instant as-filed Specification, paragraph [0102]); 
(ii)	that the basic structure of a LDEP device consists of a pair of coplanar electrodes coated with a dielectric layer (interpreted as a pair of electrodes); 
(iii)	a set of microwell electrodes used to capture a bead using DEP force (interpreted as a pair of electrodes); and
(iv)	Figure 6A illustrates a spectrum indicating the relationship between DEP force compared to the width of the DEP gap, wherein four DEP gap sizes are simulated; while Figures 7A-B illustrate a comparison of nDEP force in the center of the microwell (interpreted as a computer programmed to generate one or more spectra).
The claimed and prior art products are identical or substantially identical in structure or composition, such that a prima facie case of either anticipation has been established. Tsai et al. clearly teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that limitations from the claims are not read into the claims. Applicant’s assertion that due to the limited number of frequencies applied, the function generator of Tsai is incapable of generating data sufficient to generate the spectrums illustrated in Figure 4, 6-9, 14-20, and 23 of the as-filed drawings, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite that the system comprises a dielectric particle; and/or process steps such as the application of frequencies, changing frequencies, the capture of images, the generation of spectra, etc. Moreover, contrary to Applicant’s assertion regarding a limited number of applied frequencies, Tsai et al. and the instant Specification both clearly teach the use of the same function generator to conduct experiments, a Tektronix AFG series function generator (See; instant as-filed Specification, paragraph [0102]); 
Thus, Tsai et al. teach all of the limitations of the claims, such that the claims remain rejected for the reasons of record.


New Objections/Rejections
(1)	Claim 1 is objected to because of the following informalities: Claim 1 recites an abbreviation such as “kHz” in line 7 where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.


(2)	Claim 1 is objected to because of the following informalities: Claim 1 recites “to generate one or more spectrums” in line 14, wherein the term “to generate one or more spectra” might be more appropriate.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 04-18-2022.
Claim 5 recites (in part) “wherein the computer is programmed to communicate with the function generator to provide a start frequency” in lines 1-2; and the term “at which time the computer is programmed to change automatically to another frequency” in lines 4-5. Claim 5 depends from amended claim 1, which recites that “the computer is programmed to generate one or more spectrums including a characteristic of the dielectric particle” in line 14. Thus, claim 5 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites (in part) “wherein the computer is configured to compare the spectrum of velocity as a function of frequency to a standard curve or a second spectrum of velocity as a function of frequencies for a second dielectric particle” in lines 1-3. Claim 9 depends from claims 1, 5 and 8, wherein claims 1, 5 and 8 do not recite that the computer is programmed to compare spectra; the generation of a standard curve and/or that the system comprises a second dielectric particle. Thus, claim 9 is an improper dependent claim for failing to further limit the subject matter of the claims upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 1, 5 and 8-10 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639